Case 1:05-md-01720-MKB-JO Document 7891 Filed 03/06/20 Page 1 of 10 PageID #: 116481



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                      X
    In re PAYMENT CARD INTERCHANGE                    : No. 05-md-1720 (MKB)(JO)
    FEE AND MERCHANT DISCOUNT                         :
    ANTITRUST LITIGATION                              : JOINT STATUS CONFERENCE STATEMENT
                                                      :
                                                      : CONFERENCE DATE: MARCH 11, 2020
    This Document Relates To:                         :
                                                      :
           ALL ACTIONS.                               :
                                                      :
                                                      x

           The parties respectfully submit this Joint Case Status Report for the Case Management

    Conference currently scheduled for March 11, 2020.

    I.     PENDING MOTIONS

           On November 1, 2019, the Salveson Plaintiffs filed a motion for relief from final judgment.

    (Doc. 7762.) The Defendants served their opposition on December 16, 2019 and filed it with the

    Court on December 17, 2019 (Doc. 7825), and the Salveson Plaintiffs filed a reply brief in support

    of their motion on January 10, 2020 (Doc. 7852).

    II.    STATUS OF DISCOVERY WITH DIRECT ACTION PLAINTIFFS

           The parties continue to work cooperatively on discovery. Depositions of the Defendants,

    the Target Plaintiffs, The Home Depot, the 7-Eleven Plaintiffs, and representatives for the Rule

    23(b)(2) Plaintiffs are complete.

           Several parties are continuing to work with each other concerning questions and issues

    related to their respective document and data productions. There are no discovery disputes that

    are ripe for the Court to address. The parties reserve their rights to raise data issues that they are

    unable to resolve, including questions about data that has yet to be produced.
Case 1:05-md-01720-MKB-JO Document 7891 Filed 03/06/20 Page 2 of 10 PageID #: 116482



               A. Elgin Avenue Recovery LLC Scheduling

           Elgin’s position: Elgin has been working diligently with defendants and co-plaintiffs to

    reach a suitable resolution concerning expert retention and scheduling that would keep the case

    schedule and deadlines. At the October 11, 2019 scheduling conference, when Elgin originally

    suggested submitting replacement expert disclosures on its behalf, defendants raised two

    objections to this type of proposal: (i) that it could result in pushing the case schedule (10/11/19

    Hearing Tr. at 25:21-25); and (ii) that defendants would not be able to adequately respond to any

    supplemental disclosure without knowing “the identity of those experts” or the “subject matter of

    those experts.” (Id. at 26:1-10).

           In order to alleviate those concerns, on January 7, 2020, Elgin proposed an agreement in

    which Elgin would serve a damages-only report by Dr. Jeffrey Leitzinger while continuing to rely

    on its previously-retained experts through summary judgment and trial. Given that Elgin is still a

    plaintiff in the 7-Eleven case, Elgin believes that a trial with all 7-Eleven Plaintiffs—inclusive of

    Elgin—in which Elgin would be able to use the work product for which it paid, is fair to all parties

    and it conserves judicial resources and promotes judicial economy. Elgin provided Dr. Leitzinger’

    proposed supplemental report to Defendants on January 10, 2020, and informed Defendants that

    Dr. Leitzinger was available for deposition within the same schedule as the rest of the experts.

    Under this proposal, Elgin believes that Defendants would not be prejudiced, as (i) the schedule

    would remain the same; and (ii) defendants would be aware of the precise identity and subject

    matter of the experts upon which Elgin would rely. Defendants rejected this proposal in full. The

    other 7-Eleven Plaintiffs have objected to having their case tried together with Elgin.

           Elgin has participated in all expert discovery since the October 2019 status conference and

    is prepared to engage in summary judgment and Daubert motions on the current case schedule,



                                                     2
Case 1:05-md-01720-MKB-JO Document 7891 Filed 03/06/20 Page 3 of 10 PageID #: 116483



    including by submitting any affirmative summary judgment is motion(s). Elgin also is prepared to

    respond to any motion for summary judgment filed by Defendants using its original expert

    opinions, as well as the opinion of Dr. Leitzinger. Elgin, therefore, also proposed to Defendants

    that they agree to stipulate that Elgin may do so, and then the parties may continue to meet and

    confer regarding any supplemental expert disclosures, if necessary. Defendants rejected this

    counter-proposal, claiming prejudice but without identifying how they would be prejudiced by

    such a compromise. Elgin did not agree to Defendants’ counter-proposal (outlined below) to

    participate in the case schedule for the new opt-out plaintiffs because it unfairly prejudices Elgin

    and Transform. Defendants’ proposal unduly delays the resolution of Elgin’s claims, which have

    been litigated for over five years and for which fact discovery has been completed. Elgin and

    Transform should not be forced to wait for this process to be completed for a wholly new group

    of plaintiffs.

            The parties appear to be at an impasse regarding these discussions. Elgin has invested a

    lot of time and money in the 7-Eleven Plaintiffs’ expert opinions, as well as the expert discovery.

    Accordingly, Elgin respectfully requests that the Court permit Elgin to serve Dr. Letizinger’s

    expert report, stay with the case schedule through briefing of summary judgment, and order either

    that Elgin’s claims be tried with the other 7-Eleven Plaintiffs such that Elgin may use its prior

    expert opinions at trial on the merits or, alternatively that, following the conclusion of summary

    judgment briefing, the parties meet and confer regarding a timeframe for Elgin to serve any

    replacement expert disclosures and any related expert discovery and Daubert motions, to the extent

    necessary. The remainder of the 7–Eleven Plaintiffs do not object to Elgin’s participation in

    summary judgment, but do object to Elgin’s participation in trial. Such proposal does not unduly

    prejudice Defendants given that Defendants’ proposal includes the opportunity for Elgin to submit



                                                     3
Case 1:05-md-01720-MKB-JO Document 7891 Filed 03/06/20 Page 4 of 10 PageID #: 116484



    additional expert reports; the question is merely one of timing. Elgin’s proposal to, at a minimum,

    stay with the current case schedule at least through summary judgment is the only option that leads

    to the possibility that Defendants may not have to incur any additional expense.

           Defendants’ position: At the October 11, 2019 scheduling conference requested by Elgin,

    the Court encouraged defendants to confer with Elgin (as the apparent assignee of Sears’ claim in

    this case) about a case schedule, given that Elgin was no longer part of the 7-Eleven group and,

    according to its counsel, was “told [it] cannot use [the 7-Eleven group’s] experts at all to present

    any affirmative opinions . . . at trial.” Oct. 11 Hrg. Tr. 17:11-17.

           Defendants made two proposals that would preserve Elgin’s ability to offer expert evidence

    at trial while minimizing prejudice to defendants. First, in November, defendants proposed that

    Elgin join the case schedule for the new opt-out plaintiffs (e.g., Grubhub and CenturyLink) for

    purposes of disclosing experts, as well as for Daubert and summary judgment motions. Elgin did

    not respond to that proposal. Second, defendants sent Elgin’s counsel a proposed stipulation that

    would allow Elgin to stay on the current 7-Eleven group case schedule and serve a damages report.

    However, to avoid any prejudice to defendants, it would make clear that Elgin could not disclose

    any new experts or expert opinions to support its claims at a later point. Elgin would retain the

    ability to seek to rely upon the 7-Eleven group’s experts (if Elgin’s claims were tried together with

    the 7-Eleven group claim), and defendants would retain the right to object to such reliance and to

    any joint trial involving Elgin. Elgin rejected that proposal.

           Elgin apparently wants defendants to give Elgin the unfettered right to rely on the 7-Eleven

    group’s experts if the cases are tried together, and also to substitute unnamed experts at a future

    point if the cases are not tried together, while remaining on the current summary judgment

    schedule. That would unfairly prejudice defendants. Defendants are entitled to know what Elgin’s



                                                      4
Case 1:05-md-01720-MKB-JO Document 7891 Filed 03/06/20 Page 5 of 10 PageID #: 116485



    evidence is before Defendants file their summary judgment papers as to Elgin. Defendants remain

    agreeable to either of their proposals outlined above.

           7-Eleven Plaintiffs’ Position. Neither Elgin nor Transform is a member of the 7-Eleven

    group of plaintiffs. The 7-Eleven Plaintiffs intend to file an amended complaint shortly that will

    not include Elgin or Transform. The 7-Eleven Plaintiffs oppose Elgin’s request for the Court to

    order the cases be tried together, and in any event, submit that it is premature for the Court to

    adjudicate that question. With respect to summary judgment, the 7-Eleven Plaintiffs do not object

    to Elgin moving or opposing defendants’ motion(s) on the current schedule.

    III.   EXPERT DEPOSITIONS

           Expert depositions related to the Target, 7-Eleven, The Home Depot and Equitable Relief

    actions are complete.

    IV.    NEWLY-FILED OPT-OUT ACTIONS

           The parties in the newly-filed opt-out actions have been meeting and conferring on a

    discovery and case schedule. The parties have agreed to the following dates, and request that the

    Court so order these dates:

            1.      On March 19, 2020, (1) plaintiffs will serve (a) their responses to defendants’
    discovery requests, (b) custodian lists, and (c) their initial discovery requests; and (2) defendants
    will provide plaintiffs with access to their prior productions in the MDL (although defendants
    may identify a discrete number of documents that are still going through the third-party notice
    process). Plaintiffs reserve the right to seek reasonable discovery on any issue, and defendants
    reserve all rights to object.

             2.      On April 30, 2020, defendants will respond in writing to plaintiffs’ initial
    discovery requests. Following April 30, 2020, the parties will begin to confer regarding the
    scope of production (custodians, search terms, and the production time period) that each will use
    for its/their document collection and productions, and the parties will begin to confer regarding
    the number and scope of depositions. Defendants reserve all rights (i) to oppose plaintiffs’
    discovery requests if they seek anything more than documents specific to the plaintiffs from
    defendants’ prior collections; and (ii) to oppose additional fact witness depositions. Defendants
    further reserve all rights to oppose plaintiffs’ discovery requests to the extent they seek
    documents outside of the relevant time period for discovery currently agreed to by the other


                                                      5
Case 1:05-md-01720-MKB-JO Document 7891 Filed 03/06/20 Page 6 of 10 PageID #: 116486



    parties in MDL 1720 and to contend that all issues of supplementation for additional time periods
    should be addressed separately by all parties to MDL 1720.

            3.       On May 31, 2020, the plaintiffs will produce documents in response to the
    targeted (i.e., non-custodial) requests for production (defendants having already done so on
    March 19), and, by May 31, 2020, the parties will either reach agreement regarding the scope of
    custodial document productions or submit to the Court any issues upon which there is an
    impasse. Plaintiffs will thereafter make rolling productions of documents.

            4.       By July 30, 2020, (1) the parties will substantially complete their document
    productions and will either reach agreement regarding the number and scope of depositions or
    submit to the court any issues upon which there is an impasse, and (2) defendants will produce
    all prior fact deposition transcripts and exhibits. Should the date for substantial completion be
    extended, defendants’ obligation to produce prior deposition transcripts and exhibits shall be
    extended to the same date.

           The parties continue to discuss scheduling of the newly-filed opt-out actions beyond

    these dates, and propose that they bring any agreement or impasse regarding the same to the

    Court at the next status conference.

    V.     RECENT SETTLEMENTS

           Defendants wish to update the Court regarding the progress of settlements of opt-out

    claims. Beginning around the time of this Court’s final approval decision, approximately 100 opt-

    out plaintiffs have settled with defendants and voluntarily dismissed their claims with

    prejudice. These settlements include some of the largest merchants in the country, including

    Verizon, Expedia, Hertz, Royal Caribbean, Dollar General, Uber, Dell, Shell, and

    Sunoco. Defendants also entered into a binding term sheet to settle the claims of 44 of the 45

    plaintiffs in the Accor complaint, including several other large merchants. Based on the Visa data,

    the settlements described in this paragraph represent more than a third of the total opt-out sales

    volume, i.e., including the volume of the plaintiffs that have been litigating since 2013.

    VI.    BRIEFING SCHEDULE

           In accordance with the parties’ June 28, 2019 letter (Doc. 7505), “so ordered” on July 2,



                                                     6
Case 1:05-md-01720-MKB-JO Document 7891 Filed 03/06/20 Page 7 of 10 PageID #: 116487



    2019, except in the newly filed opt-out actions and subject to the Elgin dispute above, the parties

    will serve opening summary judgment motion papers and Daubert motions on April 1, 2020. Per

    Defendants’ agreement with counsel for Equitable Relief Plaintiffs, any opening Daubert motion

    directed at Equitable Relief Plaintiffs’ Expert Joseph Stiglitz and memoranda in support of any

    such motion will be served on April 17, 2020, given that Professor Stiglitz’s schedule required that

    he be deposed several weeks after the scheduled close of expert discovery. Given the breadth of

    this litigation and the number of parties involved, the defendants currently anticipate filing a

    number of issue-specific summary judgment and expert-specific Daubert motions and

    accompanying memoranda that would efficiently condense discussion of common legal issues

    across the multiple cases before the Court. Defendants are in the process of determining a

    reasonable proposal for page limits and have opened dialog with the direct action plaintiff groups,

    and will soon open discussion with the Rule 23(b)(2) plaintiffs, to ascertain whether a joint

    proposal can be made to the Court. The parties will be prepared to discuss these issues with the

    Court at the conference.

           The Equitable Relief Plaintiffs likewise anticipate that they will file a partial summary

    judgment motion.

    VII.   UPDATE REGARDING EPIQ’S RANSOMWARE ATTACK

           On March 4, 2020 the Court issued an Order regarding the Payment Card Settlement

    website being non-operational. On the same day Rule 23(b)(3) Class Counsel wrote to the Court

    and provided information regarding the website and related matters. (ECF 7890). As Rule 23(b)(3)

    Class Counsel explained, counsel has been in constant consultation with Epiq since March 2, when

    counsel first learned that Epiq had been the victim of a ransomware attack. Live agent support was

    briefly interrupted, but as of 11:30 am March 4, live agent support is fully operational. The case



                                                     7
Case 1:05-md-01720-MKB-JO Document 7891 Filed 03/06/20 Page 8 of 10 PageID #: 116488



    website is still not operational, but a temporary landing page has been established. The temporary

    landing page was available beginning in the early morning hours of March 6.

           Rule 23(b)(3) Class Counsel has expressed its serious concerns about the website being

    inaccessible to class members and has written to Epiq on several occasions seeking more details

    regarding the site’s operational status and proposed fixes. Rule 23(b)(3) Class Counsel has also

    sought assurances regarding how such issues will be dealt with in the future, should there be

    another system-wide attack. Rule 23(b)(3) Class Counsel has also been assured by Epiq that costs

    related to the attack will in no way be imposed on the class.

           Rule 23(b)(3) Class Counsel has had high-level telephone meetings with Epiq executives

    as well as counsel for defendants. Epiq has assured all parties that no data was affected in the attack

    and that there are no security concerns at this time. The parties have asked Epiq to provide

    additional details regarding the attack and its response to it. That information is provided below.

    Additionally, an Epiq executive will be available at the status conference on March 11 with counsel

    for the class to answer any questions the Court may have and to provide a current update.

           Epiq’s statement regarding the ransomware attack and its response:

                   “On February 29, Epiq detected unauthorized activity on its systems, which has

           been confirmed as a ransomware attack. As part of Epiq’s comprehensive response plan,

           it immediately took all systems offline globally to contain the threat and began working

           with a third-party forensic firm to conduct an independent investigation.

                   U.S. federal law enforcement authorities were notified and are involved in the

           investigation, in addition to Mandiant, IBM X-Force, and Microsoft working with Epiq to

           remediate and investigate the attack. The preliminary investigation has determined that at

           this time, there is no evidence of any unauthorized access or transfer or misuse or



                                                      8
Case 1:05-md-01720-MKB-JO Document 7891 Filed 03/06/20 Page 9 of 10 PageID #: 116489



           exfiltration of any MDL 1720-related data in Epiq’s possession. The investigation is

           ongoing and may take several weeks to conclude. However, the third-party firm is

           confident in its initial assessment that there is no evidence of any unauthorized access,

           transfer, misuse or exfiltration of any data in Epiq’s possession. This initial assessment

           and report is based on a) the work of third-party experts in consultation with our IT

           professionals, b) no evidence of exfiltration in the data logs, c) the variant of ransomware

           and d) no remnants or evidence of tools that would have been used to remove data. The

           stored data was encrypted at rest.

                  Epiq is wholly focused on remediating the outage and bringing systems back on-

           line in a staged and secure manner. On March 5th, Epiq posted a temporary maintenance

           page on the settlement class website and has had toll-free call center support for class

           member inquiries available since early March 4th. Epiq is working on incremental

           improvements to the website and estimates the settlement class website will be fully

           restored by end of day Monday, March 9th.”

    VIII. NEXT STATUS CONFERENCE

           The parties will confer about scheduling the next status conference, and will propose to the

    Court a set of mutually agreeable dates in May.




                                                      9
Case 1:05-md-01720-MKB-JO Document 7891 Filed 03/06/20 Page 10 of 10 PageID #:
                                 116490


 Dated: March 6, 2020               Respectfully submitted,

                                    VORYS, SATER, SEYMOUR AND PEASE LLP



                                    By:     s/ Alycia Broz
                                          James A. Wilson
                                          Robert N. Webner
                                          Douglas R. Matthews
                                          Kimberly Weber Herlihy
                                          Alycia N. Broz
                                          Kenneth J. Rubin
                                          52 E. Gay Street, P.O. Box 1008
                                          Columbus, Ohio 43216-1008
                                          (614) 464-5606
                                          jawilson@vorys.com
                                          rnwebner@vorys.com
                                          drmatthews@vorys.com
                                          kwherlihy@vorys.com
                                          anbroz@vorys.com
                                          kjrubin@vorys.com

                                          Attorneys for Target Plaintiffs,
                                          on behalf of all parties




                                      10
